DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on October 22, 2020.
Claims 1-25 are pending. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1, 8, and 17 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments. Additional citations of reference Orr are used to reject the added limitations in the claims. 
Applicant also argued claims 1, 8 and 17 have amended to incorporate the limitations of objected dependent claims 5, 12 and 21, therefore they should be allowed. Applicant’s argument has been fully considered but are deemed unpersuasive, since not all the limitations of dependent claims 5, 12 and 21 have been incorporated into independent claims 1, 8 and 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, 15, 17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Orr ( US 2015/0348554 A1, provided in previous cited reference form, hereinafter as "Orr"). 

	Regarding claim 1, Orr teaches:
	An apparatus to augment process control using a virtual assistant, the apparatus comprising: 
	Memory (memory 120 in FIG. 1); and 
	at least one processor (processing module 118 in FIG. 1) to execute instructions to at least: 
		determine a context of a request for information associated with a device of a process control system (receive an audio input comprising a user speech, see steps 502-508 in FIG. 5, and also [0050-0053]) , the process control system having a configuration identifying one or more devices including the device ([0023]: “The
server can identify the one or more electronic devices and appropriate commands to be
performed by the one or more electronic devices based on the textual representation”. This teaches the system has a configuration to identify the devices); 
		identify a topic associated with the request, the topic corresponding to the device based on the context ([0055]: “the one or more electronic devices can be identified by ; 
		map the topic to at least one of an action (step 510 in FIG. 5, and [0054, 0056]: “one or more electronic devices can be identified based at least in part on the textual
representation generated at block 508. In some examples, block 510 can include processing the textual representation of the user input to determine a user intent to issue a command to one or more electronic devices”) or a parameter of a profile associated with the device, the action associated with a function to be executed by the device, the parameter associated with a process control value associated with the device; 
		generate a command to direct the device to execute the action based on the mapping (step 512 in FIG. 5 and [0059]: “a command to be performed by each of the one or more electronic devices identified at block 510 can be identified”); and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 15 Attorney Docket No. 20040/59-14066Application No. 16/219,583 Response to the Office action dated July 22, 2020 
		transmit the command to the device to execute the action (see steps 516-518 in FIG. 5 and related disclosure).  
	Orr teaches all the limitations except Orr does not explicitly teach that the process control system is to control field devices.
	However, Examiner asserts that field devices are well known in the art, so the electronic devices in Orr’s teaching can be field devices. These types of limitations are considered field of use, and are not patentably distinct.
	Before the effective filing date of the claimed invention, it would have been obvious
to one of ordinary skill in the art to use Orr in a process control system to control field
devices. One of ordinary skill would have been so motivated to do so in order to improve
managing and controlling a large number of remotely controlled field devices [see Orr,
paragraph 0004].

Regarding claims 2, 9 and 18, Orr further teaches:
	the request is a verbal request communicated to an input/output module of a programmable logic controller, at least one of the input/output module or the programmable logic controller including at least one of a microphone or a speaker ([0036-0037]: “An audio subsystem 326 of Fig. 3, can be coupled to speakers 328 and a microphone 330 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions”).  

Regarding claims 3, 10 and 19, Orr further teaches:
	the request is a verbal request communicated to a wearable device including at least one of a display, a microphone, or a speaker ([0027]: “User device 102 can include any electronic device, such as a mobile phone, tablet computer, portable media player, desktop computer, laptop computer, PDA, television, television set-top box, wearable electronic device, or the like”).  

Regarding claims 4, 11 and 20, Orr further teaches:
	establish a conversation state based on the topic; generate a response including the conversation state; transmit the response to a computing device; and display a visualization on a display associated with the computing device based on the response ([0025]: “In response, the virtual assistant can acknowledge the request and then create an
appropriate reminder item in the user's electronic schedule. During the performance of a
requested task, the virtual assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time. There are numerous other ways of interacting with a virtual assistant to request information or performance of various tasks. In addition to providing verbal responses and taking programmed actions, the virtual assistant can also provide responses in other visual or audio forms ( e.g., as text, alerts, music, videos, animations, etc.)”).  

	Regarding claims 15 and 24, Orr further teaches:
	parse the request into one or more tokens including a first token ([0058]: “block 510 can further include parsing the textual representation to identify any of a set of words associated with a state that corresponds to the electronic devices supported by system 100”); 
	validate the request by mapping the first token to a validated token; andHANLEY, FLIGHT & ZIMMERMAN, LLCPage 11 of 15Attorney Docket No. 20040/59-14066Application No. 16/219,583 Response to the Office action dated July 22, 2020generate a script including the action in response to validating the request based on the mapping ([0058]: “When used to parse "Turn it to 68," it can be determined that the textual representation includes the float value "68." When compared to the entries shown in FIG. 4, it can be determined that only "Upstairs Thermostat" and "Downstairs Thermostat" accept state float values. To disambiguate between the two thermostats, contextual information, such as a location of user device 102 can be used to select the thermostat that is closer to user device 102 as the electronic device identified at block 510”).  

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Ayan (US. 2014/0316764 A1, provided in previous cited reference form, hereinafter as "Ayan"). 

Regarding claims 16 and 25, Orr leaches during the performance of a requested task, the virtual assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time. However, Orr fails to teach generate a response corresponding to a clarification request when the first request is not validated; transmit the response to computing device associated with a user; receive a second request from the computing device, the second request from the user; validate the second request; and generate the script based on the second request.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Orr to include to generate a response corresponding to a clarification request when the first request is not validated; transmit the response to computing device associated with a user; receive a second request from the computing device, the second request from the user; validate the second request; and generate the script based on the second request. One of ordinary skill would have been so motivated to do so in order to improve error correction, as Ayan teaches in [0002].

Allowable Subject Matter
No prior arts have been found to, individually or in combination, teach or suggest the limitations in claims 5-7, 12-14, 21-23. Therefore, claims 5-7, 12-14, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115